Citation Nr: 0714424	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a left knee disability has 
been received; and, if so, whether service connection for the 
disability is established.

2.  Entitlement to service connection for a bipolar disorder.

3.  Entitlement to service connection for a back disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision that denied service 
connection for a herniated disc at L3-L4 through L5-S1 and an 
October 2001 rating action which confirmed and continued that 
denial.  The veteran filed a notice of disagreement (NOD) in 
March 2002, and the RO issued a statement of the case (SOC) 
in August 2002.  The appellant filed a substantive appeal in 
October 2002.  In December 2003, the Board remanded this 
matter to the RO for a video conference hearing before a 
Veterans Law Judge (VLJ).  In May 2004, the appellant and his 
sister testified during a Board video conference hearing; a 
transcript of that hearing is of record.  

This appeal also arises from an October 2002 rating decision 
in which the RO declined to reopen a claim for service 
connection for a left knee disability (on the basis that new 
and material evidence had been received), as well as denied 
service connection for a bipolar disorder.  In October 2004, 
the Board determined that the appellant had filed a timely 
NOD with the denial of these claims in October 2002, and 
remanded the claims to the RO for issuance of a SOC and 
opportunity to perfect an appeal as to these issues.  On 
remand, the RO issued the requested SOC in October 2006.  The 
RO accepted a statement filed by the veteran in May 2006 as a 
timely-filed substantive appeal as to these issues, 
notwithstanding the fact that the document pre-dated the SOC 
on these issues.  See Archbold v. Brown, 9 Vet. App. 124, 132 
(1996).  After completing additional action ordered on the 
back claim, the  RO continued that claim (as reflected in a 
September 2005 supplemental SOC (SSOC)), and returned all 
these matters to the Board for further appellate 
consideration.

The Board notes a change in representation in this appeal.  
The veteran previously was represented by the North Carolina 
Division of Veterans Affairs.  A September 2005 letter 
reflects that, upon certification of the appeal to the Board, 
the North Carolina Division of Veterans Affairs revoked its 
representation in favor of The American Legion.  However, 
there is no power of attorney in favor of The American Legion 
in the claims file.  In a February 2007 letter to the 
veteran, the Board requested a new power of attorney from the 
veteran and enclosed a VA Form 21-22 ("Appointment of 
Veterans Service Organization as Claimant's 
Representative").  The veteran has not responded.  

In the February 2007 letter, the Board also apprised the 
veteran that the VLJ that conducted his 2004 hearing is no 
longer employed with the Board, and informed him of his right 
to another hearing.  As noted in the letter, if the veteran 
did not respond to the letter within 30 days, it would be 
presumed that he did not want another hearing.  To date, the 
Board has not received a response.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on these claims is warranted.  

In the October 2004 remand, the Board requested, among other 
things, that the RO (thru the AMC) obtain records pertaining 
to the veteran's award of workman's compensation benefits; 
however, the claims file does not contain the requested 
records from the North Carolina Industrial Commission.  AMC 
letters to the appellant in November 2004, and a letter from 
the RO in September 2006, document VA's efforts to have the 
appellant authorize further record searches, including his 
medical file at the North Carolina Industrial Commission.  
The claims file also contains the veteran's authorization for 
record searches as in June 2006 he provided the RO with 
several VA Forms 21-4142 ("Authorization and Consent to 
Release Information to the Department of Veterans Affairs").  
The Board acknowledges the veteran did not completely fill 
out these forms by providing n address; however, under the 
circumstances of this case, the Board finds that the RO 
should be able to assist the veteran by obtaining the address 
for the North Carolina Industrial Commission, on its own.  

Additionally, the Board notes that, in June 2006, the veteran 
informed the RO of an award from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also, Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
SSA's determination on the veteran's claim, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West  2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should provide information as to what 
evidence is needed to establish these claims, on the merits, 
and should request that the appellant submit all evidence in 
his possession. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal. 

As a final matter, the Board notes that, although the Board 
has been unable to clarify, with the veteran, the matter of 
his representation, the claims file does include an 
indication that The American Legion would be representing 
him, and a January 2006 Written Brief Presentation to the 
Board prepared, on the veteran's behalf, by that 
organization.  Without a signed VA Form 21-22 (or, its 
equivalent), VA is unable to recognize any organization as 
the veteran's representative.  Hence, on remand, the RO 
should clarify this matter with The American Legion, and 
associate with the claims file any signed power of attorney 
in favor of that organization.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the for the following action:

1.  The RO should clarify with The 
American Legion the matter of its 
representation of the veteran, associating 
with the claims file any signed VA Form 
21-22 (or, its equivalent) in favor of 
that organization.

2.  The RO should undertake appropriate 
action to obtain the address for the North 
Carolina Industrial Commission, and 
request from it a copy of its 
determination on the veteran's claim for 
disability benefits, as well as copies of 
all medical records underlying its 
determination.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant (and his representative, if any) 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  The RO should request from SSA a copy 
of its determination on the veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

4.  The RO should furnish to the appellant 
(and his representative, if any) a letter 
requesting that the appellant provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent any of the 
claims on appeal.  

The letter should include a summary of the 
pertinent evidence currently of record, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claims, to include, regarding the claim to 
reopen, discussion of the evidentiary 
deficiency(ies) in the prior claim.  

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

5.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

6.  To help avoid future remands, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the petition to 
reopen a claim for service connection for 
a left knee disability, along with the 
claims for service connection for a 
bipolar disorder and for a back disability 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran (and his representative, if any) 
an appropriate SSOC that includes clear 
reasons and bases for all determinations 
and afford the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



